McCLELLAN, J.
This is a bill filed by Anna Hart*266line, since deceased, and now prosecuted by James Hartline, as the administrator of her estate, against F. M. Thompson. Its object is to have a resulting trust declared in a certain tract of land held by and standing in the name of said Thompson, and to have the same sold in execution and satisfaction thereof. The following is the case made by the bill: Thompson was guardian of Anna Hartline, a minor, and in that capacity received six hundred and fifty dollars ($650), being her distributive share in the estate of her father, one Hall. He also in some way received a like sum from said estate which belonged to and constituted the distributive share of the widow of said Hall in his estate. These two sums, aggregating thirteen hundred dollars ($1,300) ,he paid to one Russell for a tract of land which included the parcels now sought to be subjected. The price of this tract was fifteen hundred dollars ($1,500), and this payment left a balance of two hundred dollars due to said Russell. This latter sum he raised by a sale of a small part of the tract to one Partlow for three hundred and seventy-five dollars, “or other larger sum," and, as the bill alleges, “out of the proceeds of said sale he paid the balance of the purchase money due his vendor for said lands purchased as aforesaid, and pocketed the residue." After this, no deed having been made by Russell to Thompson, a division of the remaining land was had between Thompson and Mrs. Hall; and Russell, with Thompson’s consent, executed deeds to Mrs. Hall and Thompson, respectively, for the land allotted to each on said division. That part of the tract thus conveyed to Thompson is the land now sought to be subjected. The payment of his ward’s money on this land was made on December 29th, 1875. On November 12th, 1888, a settlement of the guardianship of Thompson, he having been removed for failing to give additional bond, was had in the probate court, and a judgment was entered up charging him with said six hundred and fifty dollars ($650) , other items of two hundred and sixty-two dollars as of April 26th, 1880, for labor and services rendered by the ward to the guardian, and interest on both items to the day of settlement, and crediting him with sundry items for services rendered by him to the ward, for board and clothing, commissions, attorney’s fee and court costs, and ascertaining and decreeing a balance *267due from Mm to the ward of one thousand, fifty-three and 65-100 dollars. At this time, November 12th, 1888, Anna Hartline was still a minor, being represented on this settlement by a guardian ad litem. She attained her majority between the date of this settlement and the date of bill filed, which was on June 5th, 1889. Thompson is still in the possession and ownership of the land in question, and claims it as his homestead against the relief sought by the bill. The evidence taken in the case establishes-the foregoing averments of the bill to our entire satisfaction ; and it is most clear from these that the whole purchase money for the land now held by the respondent, and described in the bill and evidence, was paid by Thompson with trust funds belonging to Anna Hartline and in his hands as her guardian. These facts so manifestly present every element of a resulting trust in her favor, with the right at her election to call for a conveyance of the land to herself, or to have it subjected to sale for her reimbursement, that we deem it only necessary to cite some of the authorities. — 2 Brick. Dig. 492 et seq.; 3 Brick. Dig. 785, §§ 47-51 et seq.; Bibb v. Hunter, 79 Ala. 351; Bates v. Kelly, 80 Ala. 142; Garter Bros. v. Challen, 83 Ala. 136; Shelby v. Tardy, 84 Ala. 327; Anthea v. Heide, 85 Ala. 236; Olds v. Marshall, 93 Ala. 138; Lewis v. Mohr, 97 Ala. 366; 1 Perry on Trusts, §§ 125, 128, 129, et seq.
Statutes of limitation do not run against the case made by the bill; and if they did, the original complainant is well within them, having filed her bill immediately upon attaining her majority. The demand she set forth was not stale.
And against such demand, the claim of homestead in the land subject to it is utterly futile : in equity the land is hers or subject to a lien for reimbursement superior to any possible estate or right of the defendant in it; and he is not entitled to have it exempted to him as from the payment of debts, for the proceeding is not, accurately speaking, for the recovery of a debt, but for the recovery of the complainant’s property — the land, or the money belonging to her which he paid for it.
Of course where the purpose, as here, is to have the land sold for reimbursement of the money of complainant which has been thus used by her trustee, she is entitled to subject the land to the payment only of any *268balance not previously refunded to her. And as far as the record before us shows, the decree below recognized this, and ascertained, and ordered the land sold for, such balance only.
The attempt of the respondent to show that the original complainant was indebted to him for board, clothing,^., &c.,during her minority and his guardianship, and to set off such alleged indebtedness against the demand of the bill, was properly ruled upon by the chancellor. All these items of alleged credit were passed upon on the settlement in the probate court, as this record affirmatively shows, and such of them as were allowed were accomodated in the judgment there rendered. And it is not made to appear here but that the decree of the chancery court was for the balance of the $650, with which the land was paid for, with interest, less such credits as were allowed the guardian on that settlement, .and which, as to any balance, after liquidating the ward’s claim for' services rendered, went in reduction of such purchase money with interest, and are therefore also accommodated in the present decree.
It is no objection to a bill to declare and enfore a resulting trust that the complainant might have sued at law and recovered the money which the defendant has invested in property taking title to himself. Nor in this case, that a judgment on settlement of the guardianship had been entered up in the probate court for the balance ascertained to be due from the guardian to the ward, this not being an election to ratify the breach of trust, but a mere ascertainment of and judgment for such balance which was necessary in the administration of the trust estate as a matter distinct from the remedy now invoked.
The several other points presented by the record, but not insisted on in the brief of counsel further than may be implied by the assertions therein that “the court erred” in this ruling or that, have been considered and found to be without merit.
The decree of the chancery court is affirmed.